    Case 1:19-cv-02381-LTB-MEH Document 89-21 Filed 04/20/20 USDC Colorado Page 1 of 1




From:                 walter Charnoff [wcharnoff@icloud.com]
Sent:                 Saturday, June 15, 2019 8:18 AM
To:                   Nancy Loving
Cc:                   neil@nijlaw.com; lan Hicks; davidhinkelman@icloud.com
Subject:              Re: Final Checklist for Art Shipment


Nancy

My last email accidentally sent begore complete. See the edited and completed email below.

You are aware that I did not take a photo o~ Red Chair 1979 or og all 14 paintings in the bound
journal I purchased. I trusted you when I made the purchase and you were supposed to send me
photos og everything shortly agter my selecting the items.

The ~act that I don’t have a photo does not give you the right to switch the red chair painting
or short me on the journal.

My belieg is you sold red chair 1979 to someone else. My belieg is you also unbound the journal
to sell three og my paintings.

The other possibility is simply that you did not caregully store my items and the journal was
damaged and red chair 1979 and my ~ournal paintings were mixed with your other inventory.

Both scenarios are not good.

I will not accept the painting you are trying to substitute ~or red chair 1979. I remember when
you tried to sell me that painting in addition to the one I purchased. I told you that not only
did I not like the painting itself, but I also did not like how the paint wrinkled the paper when
it dried.

In an e~ort to end the conflict, get my paintings, and move on with my li~e I make the ~ollowing
o~er:

1. You keep the red chair painting you are trying to substitute 2. You take the $1888 I paid gor
red chair 1979 and use it ~or the $1588 you claim I owe (which I still dispute and am not
acknowledging liability by making this o~er) and use the extra $3ee to insure my paintings gor
shipment.
3. You ship me all og the rest og my paintings, shipped progessionally and insured and delivered
with 38 days agter ]uly 4,2819.
4. Once I receive the rest o~ my paintings in the condition I purchased them in I let all other
issues go including the missing ~ournal paintings but with the exception o~ you helping me
procure Harold’s signature on unsigned paintings.
5. You also let all other issues go and we both move on with our lives.

This ogger is only good ig accepted by 5 pm EDT on Monday

This ogger is only good ig all 5 items above are all agreed to and executed on.

I reserve all my rights.

Respectgully,

Wally Charnogg
Sent grom my iPhone




                                                                                     LOVING 0188
